Citation Nr: 0334404	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to April 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee and granted a 
disability rating of 10 percent for left knee instability, 
effective from March 19, 2001.


REMAND

The veteran contends that his service-connected left knee 
disability warrants a higher disability rating.  In a March 
2001 statement, Dr. J. A. diagnosed severe progressive 
degenerative arthritis.  He stated that the veteran has 
difficulty standing and kneeling, pain, stiffness, painful 
weight bearing, and loss of motion.  In his July 2001 VA 
joints examination, the examiner recorded the veteran's 
complaint of constant pain in the left knee.  The examiner 
measured his range of motion as 0 degrees of extension and 
110 degrees of flexion, and diagnosed degenerative joint 
disease of the left knee with mild instability and no 
evidence of fatigability.  The examiner, however, did not 
express an opinion as to whether pain, incoordination, and 
weakness affected the veteran's range of motion.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the Board must remand this case as the 
examination report is inadequate for rating purposes. 
38 C.F.R. § 4.2 (2001). See Abernathy v. Principi, 3 Vet. 
App. 461 (1992).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to the Veterans Claims Assistance Act of 2000 (VCAA) duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should schedule the veteran for 
a VA orthopedic examination in order 
to determine the current nature and 
severity of his service-connected left 
knee disability.  The veteran's VA 
claims folder must be made available 
to the examiner for review in 
connection with the examination.  In 
addition to addressing arthritic 
changes, instability, subluxation and 
the range of motion of the right knee, 
the examiner is requested to 
specifically address the extent, if 
any, of functional loss of use of the 
left knee due to pain, incoordination, 
weakness, and fatigability with use.  
If there is clinical evidence of pain 
on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If feasible such 
findings should be portrayed in terms 
of degrees of additional loss of 
motion.  

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 10 
percent for degenerative joint disease 
of the left knee and entitlement to an 
initial disability rating in excess of 
10 percent for left knee instability.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




